PRESSLER, P.J.A.D.,
concurring in part, dissenting in part.
I concur in the remand to the Department of Corrections, but I would direct it forthwith to place defendant Thomas Trantino in a pre-parole halfway house or residential facility or to effect his out-of-state placement. In the absence of such prompt action by the Department, I would remand to the Parole Board for its prompt consideration of parole-release conditions including, if a pre-release halfway house placement is not possible, then a closely monitored post-release placement as well as such other parole conditions as the Board concludes are necessary and appropriate. I would so do because I am persuaded that the record overwhelmingly demonstrates the arbitrariness and unreasonableness of both the Department’s denial of halfway house or out-of-state placement and the Parole Board’s decision, responsive to that denial, to deny parole and impose a ten-year future eligibility term.
I reach these conclusions well aware of the narrow scope of appellate review and the broad latitude necessarily accorded to the Parole Board in the exercise of its statutory function. Moreover, in reaching these conclusions, I do not intend to minimize in any way the heinousness of defendant’s unspeakable 1963 crime, or to depreciate the irremediable agony of the families of the victims, or to deprecate the still palpable trauma that rocked their hometown communities.1 Nor do I have any doubt of the legitimacy of the cry for vengeance and retribution raised by those who suffered a heart-rending loss in a heart-rending way. Were I one of them, I would, I am sure, join that cry. But my obligation is different. My commitment must be to the substantive due process of law and *472to the integrity of the legal system, which, in the end, is all that ultimately protects us all. I am certain that my colleagues are adhering to that same commitment as they understand its dictates in this case. I understand them differently, and that is why I am constrained to disagree with the result they have reached.
The basis of my disagreement, as difficult as it may have been for me to arrive at, is equally simple to explain. In 1982, the Supreme Court, in In re Trantino Parole Application, 89 N.J. 347, 446 A.2d 104 (1982), remanded to the Parole Board for its reconsideration of defendant’s fitness for parole. It specified the two-pronged standard the Parole Board was obliged to apply to its decision—rehabilitation and the unlikelihood of recidivism. It also made clear that the punitive aspects of the sentence could not be considered as an independent factor, but only as a component of rehabilitation. Of signal importance was the Court’s recognition that between 1979, when defendant first became parole eligible, and the date of its decision only three years later
[t]he public outcry over Trantino’s possible release was loud and swift. The families of the murdered officers organized efforts to keep Trantino in prison, and his case became the focus of widespread media attention, including a television special called “The Night of the Devil.” Crowds of demonstrators have followed this ease vociferously at every stage. [Id at 353, 446 A2d 104.]
Thus, after explaining in careful detail the relevant interplay between the former parole statute, N.J.S.A. 30:4-123.1 to 123.44, and the Parole Act of 1979, N.J.S.A. 30:4-123.45 to -123.69, the Court, in prescribing the legal principles by which the Parole Board’s reconsideration of defendant’s parole was required to be informed, added this caveat:
Furthermore, it is undeniable that public outrage over an imminent parole determination, such as that which has occurred in this case, has no place in a parole proceeding and is to be given no weight in a parole decision. [Id at 376, 446 A.2d 104.]
On remand, the Parole Board set a ten-year eligibility term, which, with good time and work credits, brought Trantino up for parole consideration again in 1988. A two-member panel of the Board voted to grant parole. This decision was overruled by a majority of the full Board whose expressed reason for the denial *473was the perception that Trantino had not achieved his rehabilitative potential nor satisfied the punitive aspects of his sentence by reason of his refusal to have participated in substance abuse counseling and long-term psychotherapy. The Board set a thirty-six month future eligibility term. This court, in an unpublished opinion under Docket No. A-5379-87 filed on March 30, 1990, affirmed the Board’s decision. Although we did not expressly address the significance of Chairman Dietz’s 1988 statement, it is clear from our opinion that we were satisfied that Trantino’s refusal to undergo drug and alcohol abuse counseling and long-term psychotherapy, as had been urged by the Board in 1982, constituted a significant new adverse factor.
Trantino again became eligible for parole in September 1990. My review of this record convinces me that every adverse administrative decision respecting defendant’s incarceration since that time, up to and including the imposition of this latest ten-year future eligibility term, has been primarily responsive to the interdicted public outrage, abetted by political pressure in various forms, and has not been guided by the standards mandated by the Supreme Court. Indeed, the Court’s description in 1982 of the forms of public outcry attending this matter is as accurate today, almost fifteen years later, as it was then, and as I view this record, it is that public outcry—rather than a fair evaluation of relevant facts and psychological opinions—that has accounted for the parole denials and placement decisions of the last five years and for this most recent imposition of a ten-year future eligibility term which I believe to be indefensible on this record.
There is not much more that needs to be added to the detailed factual and procedural statement of the majority to demonstrate my point. Defendant has been a model prisoner at least since 1976, when he earned full-minimum status. In 1978, he was assigned to work as a counselor with young inmates at an honor camp in the Wharton Tract. While assigned there, he participated in work details in the community, accompanying juveniles on at least sixty-nine recreational trips outside the prison. He was *474granted prison furloughs, and it was on one of the furloughs in 1980 that he married his present wife. Although he lost his minimum status when the ten-year FET was imposed in 1982, it was soon restored after an appeal. Essentially, defendant has been on full-minimum status since 1978, infraction free for over twenty years, and in his now thirty-three years of incarceration has never been involved in any violent act or suggestion of drug or alcohol abuse. On the positive side, he has undergone drug and substance abuse counseling, has been a leader of a group therapy program for juvenile offenders, has completed numerous self-help, peer counseling and psychotherapy programs, and has earned college credits. All of the psychological assessments of the last ten years have been positive as well, particularly the last by Dr. James Bell, which, in an odd turnabout, was relied on by the Parole Board not only in denying parole but also in imposing the ten-year FET.
It is against this background that I consider the administrative decisions appealed from and conclude that their asserted bases are pretextual. This is particularly so in view of the Parole Board’s own recognition, both directly and by implication, during the better part of the last decade, that Trantino is parole ready.
A fair recitation of the relevant events must begin with the 1982 parole hearing conducted on remand from the Supreme Court’s decision that year. The disposition reached by the Parole Board following that hearing was the denial of parole and the imposition of a ten-year FET (future eligibility term). Chairman Christopher Dietz explained to Trantino at the time that decision was announced to him that upon completion of that FET, the punitive aspect of Trantino’s sentence, as an independent parole consideration, would be deemed fulfilled. Chairman Dietz further explained to Trantino that what the Board had actually concluded was that the independent punitive aspect of Traritino’s life sentence as a Title 2A prisoner should be equivalent to that of a Title 2C life-sentence prisoner. Since the latter was then statutorily subject to a twenty-five-year parole ineligibility period, Trantino *475should be similarly subject and that after that period was served, he would be entitled to a presumption of fulfillment of the punitive aspect and his parole status would be considered only in terms of the same rehabilitation factors as applied to all prisoners eligible for parole. This is what Chairman Dietz said:
CHAIRMAN DIETZ: Okay. The Slate Prison cases under the Parole Act, when there is a denial of parole the Board has an obligation to set a future eligibility term. What the Board did was set a future eligibility term that would carry with it a presumptive—in other words we’ve considered the punitive aspect, we’ve considered the rehabilitative integration into that, and we’ve come up with the future eligibility term. When that term has been served and your credit pattern earning that you’ve established and the fine efforts that you’ve made, you can then say—it’s something for you to hope to. In other words we are saying that in approximately five to five and a half years when perhaps the 25 year mandatory minimum might have been served had that been imposed, you have under the current law the right to presume that there will be. Where that presumption was not available to you because this was a pracode ease. We’ve tried to move it to that. So that there is some degree of certainty for you. We felt that you shouldn’t leave this hearing today without understanding the hope—light at the tunnel, and understand that it will end, and society has that obligation also to understand. But the Board is not just saying we are denying now and maybe next time we are going to deny and maybe the next time we are going to deny. What we are saying is we dealt with the issue once and for all, of the punitive aspect of the sentence. That issue for us is resolved, unless of course through aborant [sic] behavior you were to do something that gave rise to its reconsideration. But if it weren’t, and all those aspects have been done, we are now looking at a day when you will be released.
MR. TRANTINO: Yes, but that’s what I don’t quite understand. What is—I don’t know how that is being—
CHAIRMAN DIETZ: It’s a ten year eligibility term to be computed from that day.
MR. TRANTINO: From this date?
CHAIRMAN DIETZ: From this date, less commutation credit, less work credits, less min credits, so that when that period of time expires the provisions of the current law, not as we considered it today under the remand from the Court, you can then feel that your efforts would have produced. Because it’s important for you to have some degree. I think the Board felt very strong in trying to arrive at a certainty. Because we feel strongly that there should be certainty and hope for any individual who is incarcerated, so he can look to the day that he will be released at—provided his behavior is good and all the things are good and he has earned that privilege. And that’s what the Board has tried to do. It was a very, very difficult decision to do, but it—we have resolved that for ourselves at this time.
As I discuss hereafter, I am satisfied that Chairman Dietz’s reading of In re Trantino, supra, in respect of the critical *476distinction between 2A and 2C prisoners, namely the determination of when the presumption of parole release arises, was eminently correct. I am also satisfied that Trantino was correctly assured that upon his completion of the ten-year future eligibility period,2 he would be entitled to parole release unless, as Chairman Dietz put it, “through aberrant behavior you were to do something that gave rise to its reconsideration.”
That brings us to 1988, when the ten-year FET was completed and, indeed, as the Parole Board had intended, just twenty-five years after Trantino was first incarcerated. As noted, despite the affirmative recommendation of the two-member panel, the Board’s majority voted to deny parole, and this court upheld that decision based on Trantino’s having refused to follow the Board’s 1982 recommendation with respect to substance abuse counseling and psychiatric therapy. Insofar as I am able to determine, that was the last time prior to these appeals that this court considered Trantino’s status.
Since the 1988 denial Trantino has been participating in every available institutional program, including both individual and group psychotherapy, Alcoholics Anonymous, and a variety of substance abuse counseling programs. He also completed programs offered by Rutgers University to qualify as a substance abuse counselor with emphasis on juvenile counseling and has been so occupied. He has also earned over thirty college credits. He has been psychologically evaluated repeatedly over the last five years with respect to his suitability both for halfway house placement and parole release. The reports thereof, even the least enthusiastic, have been unanimous in concluding, at least since 1991, that Trantino is a suitable candidate for parole and is not, in agency litany, a risk for “escape, assault or suicide.” The reports all recommend parole subject to close initial monitoring, prefera*477bly preceded by halfway house placement or, at least, subject to intensive preliminary supervision.
This is the relevant post-1988 history as appears in this record. In November 1990, Trantino came up for parole again. A two-member panel voted to deny, a three-member panel thereafter convened was unable to agree, and that matter came before the full Board, which in November 1990 affirmed the denial and imposed a forty-eight month FET. Although the record does not indicate precisely how the matter then came before it, the full Board voted in May 1991 to vacate its previous decision and to conduct a de novo review. A new hearing took place on September 18, 1991, and resulted in the decision to impose another thirty-six month FET “with recommendation that DOC place Mr. Trantino in a halfway house.” The Board’s formal decision was issued on October 9,1991. After acknowledging “the positive efforts Mr. Trantino has made during his incarceration, specifically his participation in psychological counseling and substance abuse programs since his last hearing,” the Board concluded, based on the “confidential professional reports,” that he “can still further benefit from individual and group counseling thus giving him a greater opportunity to achieve his rehabilitative potential.” Expressing concern as well with Trantino’s “lack of an appropriate parole plan,” the Board concluded that “rehabilitation has not yet been sufficiently achieved and therefore the punitive aspect of his sentence has not been satisfied.” Accompanying its consequent imposition of a thirty-six month FET, the Board made these recommendations:
Prior to Mr. Trantino’ next scheduled hearing, the Full Board urges Mr. Trantino to make every effort to complete the following recommendations. It is suggested that Mr. Trantino continue Ms participation in supportive programs available within the institution to better prepare himself for Ms eventual return to the community and thereby reduce the likelihood of Ms return to criminal activity upon his release. The Full Board urges Mr. Trantino to continue to maximize his participation in psychological counseling and to make every effort to achieve halfway house status in order for the Board to evaluate his behavior in a less structured environment.
*478The Full Board also recommends that Mr. Trantino maintain his charge-free institutional adjustment record and avoid any institutional charges between now and the time of his next scheduled hearing.
It appears, however, that even before the 1991 formal decision was rendered, release options were being explored by the Department. The record includes the minutes of a September 24, 1991, meeting of the Executive Committee of the New Jersey Association on Correction, convened, at least in part, for the purpose of reviewing “the Department of Corrections’ request to NJAC to consider taking Thomas Trantino into-Clinton House as a parolee on ISSP.” Apparently, at that time there had been discussion about transferring Trantino to Pennsylvania, the minutes noting that “the State of Pennsylvania which would be supervising him under the interstate compact had recommended completion of a halfway house as a pre-condition for parole.” The minutes next reflect a frank discussion wherein the participants favorably considered Trantino’s suitability for the program despite the counterbalancing factors of notoriety, press interest, and political pressure. Peculiarly, however, the Committee had also at the time of its meeting been advised that, after making its initial request of NJAC, the Department, by its then Commissioner, had “decided not to pay for Trantino’s stay.”3 Finally, after receiving information that the psychological opinion was that Trantino “indicated good adjustment and low likelihood of recidivism,” the Committee *479adjourned on the inconclusive note of reference for further NJAC staff consideration.4 In any event, Trantino was unable to obtain a halfway house placement prior to his next parole hearing, which took place in June 1992 and resulted in a formal decision on December 1993.
*478I told him that my position was that I felt that Thomas Trantino had met the requirements of anything that the Department had put on him. He had, at that point, good reports from people that dealt with him, housing officers, work detail supervisors, and that in the one sense I didn't—was not interjecting myself into the parole process, which was not my role, but saying I didn't see anything as far as the Department was concerned that he could have done more to demonstrate parole ability.
Q Do you still hold that view?
A I think, yeah. I don’t think there is a lot more he could do to demonstrate parole ability.
*479The December 1993 parole decision was preceded by a series of Adult Panel considerations, first a two-member panel, then a three-member panel and then another two-member panel, as well as Trantino’s referral for another round of psychological evaluations. The Board’s decision made extensive reference to the Supreme Court’s 1982 opinion, and, echoing Commissioner Dietz’s 1982 statement, noted that it was no longer within its province to consider the punitive aspect of the sentence “in the sense of societal retribution and deterrence” but could consider it only in terms of the inmate’s rehabilitative potential. Reviewing Trantino’s rehabilitative progress at least since the 1988 parole denial, the Board had this to say:
Mr. Trantino has in his current restricted environment, in our opinion, done his best to address these and other issues identified by the Parole Board, and the most recent professional reports reflect this progress. This panel, therefore, acknowledges that Mr. Trantino has reached his rehabilitative potential within the confines of his current state prison setting. However, given the specific facts of this particular case the absolute inability to function in society prior to this crime, even as a supervised parolee; his long and difficult path towards real and not superficial rehabilitation; with his only recently addressing some major issues; and the length of his incarceration, (John F. Kennedy was President of the United States when Mr. Trantino was incarcerated), we believe that he cannot be judged to have reached his true and full rehabilitative potential until and unless he has achieved an intensive, therapeutic and rigorously supervised, gradual reintegration into society. In New Jersey, the only present means to achieve this crucial goal is through the placement by the Department of Corrections of Mr. Trantino in a halfway house while still an inmate.
The Parole Board firmly believes that this last and vital step must be attempted before Mr. Trantino could even be considered to be fully rehabilitated and granted parole. Although we believe that it is not unreasonable to conclude that Mr. Trantino has made impressive strides in resolving his problems and internal conflicts that led to these homicides we will only have full knowledge of this man’s *480rehabilitation through the reintegration process of a community based halfway house setting. In that context we can evaluate Trantino’s readjustment to societal and not institutional stresses, to societal and not institutional failures, and to societal and not institutional temptations. Only through this process can the Parole Board judge if this man has been truly rehabilitated. The Adult Panel is of the opinion that the placement of Mr. Trantino to a halfway house should be done while he is an inmate to insure the legitimate interests of all parties.
The decision then concluded as follows:
The Adult Panel is of the opinion that if Mr. Trantino can successfully enter and complete a correctional halfway house program as an inmate he can achieve his full rehabilitative potential and therefore will satisfy the punitive aspect of his sentence and meet the substantial likelihood test.
The Adult Panel acknowledges Mr. Trantino’s charge free institutional adjustment, program participation and full minimum custody in mitigation. Professional reports classified as confidential did not play a significant role in the Adult Panel’s decision.
Prior to Mr. Trantino’s next scheduled hearing, the Adult Panel urged Mr. Trantino to make every effort to complete the following recommendations: it is suggested Mr. Trantino continue his participation in supportive programs available within the institution to continue to prepare himself for possible return to the community and thereby reduce the likelihood of return to criminal activity upon his release. The Adult Panel further recommends that Mr. Trantino make every effort to achieve halfway house status in order for the Board to evaluate his behavior in a less structured, transitional environment.
The immediately ensuing events are, in my view, most telling. It appears that at about the time of this decision, the Department was in the process of making arrangements to transfer Trantino to an out-of-state prison system for its independent evaluation and consequent placement of Trantino in a halfway house. News of those pending arrangements was obtained by the press, which disclosed that prospect in the last days of December. On January 4, 1994, a highly placed state senator, chairman of an important senate committee, wrote to the superintendent of the prison in which Trantino was confined. His letter referred to the recent press coverage, expressed his outrage that plans were being made that might lead to Trantino’s ultimate release, and announced that in view of the stories in the press, he had scheduled a hearing by his committee in three weeks’ time to study the parole process and desired the superintendent’s attendance at the hearing to discuss “the parole process in general, and more specifically, the process *481as it relates to Mr. Trantino.” Similar written expressions of outrage were communicated to Department of Corrections personnel by at least one other elected representative and several highly placed law enforcement officials. By January 7, 1994, the press reported that the out-of-state arrangement had been dropped, and the senate committee chairman, on January 14, 1994, wrote to the Executive Director of the Parole Board to express his satisfaction and to advise of the cancellation of the scheduled committee hearing.
In the meantime, Trantino had been for some time pursuing, by formal application to the Department, pre-release community placement either with Volunteers of America or Clinton House, both of which were apparently prepared to accept him. That application had, apparently, been verbally rejected at the end of 1991. His then attorney wrote to the Department three times in 1992 attempting to obtain a statement of reasons for the denial. Finally, in late April 1992, the Department’s Deputy Director wrote back as follows:
As you requested, I have reviewed the matter of Mr. Trantino’s denial for halfway house placement.
Your client was denied placement pursuant to N.J.A.C. 10A:20-4.2.
The cited regulation, it should be noted, is brief. It merely reposes in the Commissioner the power to designate an inmate’s place of confinement and to transfer the place of assignment.
Trantino continued to seek halfway house placement, a matter of intensified importance in view of the December 1993 Board decision conditioning his release on obtaining such a placement. As noted by the majority opinion (opinion at 454, 687 A.2d at 284), his formal request of January 11,1994, was denied on February 2, 1994, and the reasons for the denial were finally forthcoming in June 1995. In effect, the denial was based on an asserted concern for Trantino’s personal safety generated by three anonymous letters and by concern for a “possible adverse community reaction”'—this despite NJAC’s expressed views some three years earlier regarding the availability of techniques both to protect Trantino and to deal with the community and despite NJAC’s *482expressed belief that those potential problems did not constitute a viable basis for refusing to accept Trantino into a halfway house program.
I come now to the April 26,1995, decision, rendered after a May 1994 hearing held following Trantino’s completion of his then FET. This decision is for the most part a verbatim repetition of the 1993 decision. Only the conclusion is modified. In its conclusion the Board acknowledged Trantino’s “enormous progress toward reaching his full rehabilitative potential in the 30 years of his incarceration.” It nevertheless denied parole and set another thirty-six month FET because Trantino could not recall the details of the grisly events of the 1963 murder, a matter I refer to again hereafter. It thus concluded that “[u]ntil and unless Mr. Trantino can completely, honestly, openly and consistently confront and fully admit his role in these murders, he can not be said to be completely and totally rehabilitated as per the Court’s holding in the original Trantino decision.” Of singular import is the Board’s failure in this decision to refer to halfway house placement at all. Its recommendations were limited to continued “participation in supportive programs available within the institution to continue to better prepare himself for possible return to the community and thereby reduce the likelihood of return to criminal activity upon his release.”
While Trantino’s appeals to this court from the last two Board decisions were pending, Parole Board consideration continued. A hearing was conducted on September 14, 1995, by a two-member panel. That hearing focused mainly on the details of the crime and Trantino’s ability to recall them as well as issues concerning his early childhood, television interviews, creative writing and painting, details of prior psychiatric reports, and reactions of magazine articles. The two-member panel recommended parole denial and once again the full Board considered the matter, rendering a formal decision on September 25, 1995. Again reiterating virtually verbatim the text of its earlier decisions respecting the background of the matter and the standard for decision *483prescribed by the Supreme Court in 1982, the Board this time concluded that despite Trantino’s “great strides ... towards achieving your rehabilitation potential over the course of the last thirty-two years,” his inability to recall “certain details” regarding the murders in 1963 “is inhibiting you from reaching your rehabilitative potential.” Thus, despite Trantino’s repeated acceptance of responsibility for the crimes, the Board was nevertheless of the view that there was a substantial likelihood of commission of further crime on release “until you can remember specific events regarding the murder....” The Board further concluded that long term therapy was required, that a 36-month FET would be inadequate, and that a referral to a three-member panel to fix a longer FET was necessary.
The final act in this saga took place on May 20, 1996, when the Board issued its formal decision fixing a ten-year FET. After repeating the text of the three previous decisions, this one simply concluded that a “ten year future eligibility term is necessary in order to provide you with the opportunity to participate in appropriate psychological counseling to address your lack of responsibility and insight,” assertedly demonstrated by inability of recall and inconsistent statements over the years regarding the events of 1963. That is the last of the Parole Board decisions now being appealed.
The foregoing chronicle demonstrates to me that the better Trantino does in the institutional setting, the worse he does with the Parole Board. As his own progress towards rehabilitation is acknowledged to have advanced, his opportunity for release has concomitantly declined. I cannot rationalize this phenomenon by any standard of reasonableness and fair play that I can envision. It bespeaks to me a decision that is grossly arbitrary and unreasonable.
I also believe that the administrative decisions appealed from do violence to the spirit and letter of the Supreme Court’s 1982 decision which, of course, binds both the agencies and the lower courts. To begin with there is the question of the distinction *484between 2A and 2C prisoners in terms of parole eligibility. The State has conceded to us on oral argument that once a 2A inmate has reached the Board-assigned future eligibility date, “new information”—obviously information counterindicating parole release— must be shown or the inmate must be released on parole. That is what N.J.S.A. 30:4-123.56 expressly requires in respect of 2C inmates. I acknowledge that the situation of 2A inmates is different. But I read the Supreme Court’s 1982 opinion as making clear that even as to 2A inmates, the time must come when the standard of “no new information” will apply—that is, when the punitive aspects of the sentence as an independent consideration rather than as a component of the rehabilitative standard must be deemed to have been fulfilled and the inmate is presumptively parole eligible. It is also plain to me that the Parole Board and the Attorney General are in accord with that perception. Thus, as I review this record, I am persuaded that in 1982, when the Parole Board fixed a ten-year eligibility term, its expressed purpose was to set a limit on the punitive aspect of the sentence, placing the inmate, at the end of that period, in the same position as a 2C inmate is in when reaching parole eligibility. And if that is so, then there would, at least arguably, be a reasonable expectation of parole release at that time and a consequent liberty interest. See N.J. Parole Bd. v. Byrne, 93 N.J. 192, 460 A.2d 103 (1983).
I am also persuaded that that was a correct and reasonable interpretation of the Supreme Court’s rationale and directive. There is little doubt in my mind that that is exactly what Chairman Dietz told Trantino in 1982, that is, if there were no new information, he would be parolable upon completion of the ten-year FET, i.e., that the presumption of N.J.S.A. 30:4-123.56 would then apply. I am also satisfied that the Board’s 1988 denial of parole and our affirmance thereof were entirely consistent with that reading of the import of the 1982 opinion. That is to say, the Board in 1982 recommended substance-abuse counseling and psychiatric therapy. Trantino’s refusal to engage in these programs *485in the face of a strong Board recommendation was reasonably construable as constituting new and adverse information.
But what of the later denials? First, there is absolutely nothing I can find in any of the background material, including the professional evaluations through the years, reasonably supporting the conclusion that Trantino will commit another crime if he is released under appropriate monitoring conditions. Indeed, everything in this record is to the contrary. It therefore appears to me that despite the Board’s continued acknowledgement in its formal decisions over the years that the punitive aspects of the sentence as an independent consideration are an interdicted consideration, it is only the punitive aspects of the sentence in that context that can account for its action. I can well understand and appreciate the perception that these crimes were so heinous that society’s legitimate demand for retribution would be unforgivably frustrated by Trantino’s release. But I do not believe that the applicability of that standard, that is, the independent punitive aspects of the sentence, is now open to debate. The Supreme Court has so declared and the Parole Board, in haec verba, has so acknowledged. The only relevant consideration at this juncture is the likelihood of recidivism as prognosticated by the inmate’s demonstrated rehabilitation. As I read the Board’s decisions and the background materials on which it successively relied, its repeated conclusionary litany asserting that that standard is still to be met is not sustainable. I find more telling its recitations that belie the mantra of a substantial likelihood of recidivism.
As I have noted, at this stage of the history of Trantino’s confinement, the State has conceded that new adverse information bearing on the subject of rehabilitation is necessary in order for the most recent Parole Board action to be sustained. It argues that the Parole Board reasonably exercised its discretion in concluding that such new information had been demonstrated by the report of Dr. James Bell, its psychological consultant. It is the Board’s exclusive reliance on Dr. Bell that convinces me of the essential arbitrariness of its action.
*486This is how I understand the Board’s reasoning. In 1993, it had recommended transfer to a halfway house as a pre-release condition of defendant’s parole. The Department of Corrections, in whose jurisdiction all prison assignments reside, refused to make that assignment. Because the assignment was not made and because it was of the view that defendant needs a period of intensive psychotherapy in lieu thereof, the Parole Board concluded that defendant should spend another ten years in incarceration to obtain that treatment, supposing, of course, that it is available to him in that setting.
What is the basis of this asserted need for another ten years of intensive psychotherapy? As I understand the Board’s reasoning, it has concluded that defendant’s rehabilitation cannot be complete until he remembers the details of his appalling, terrible crime. Although it apparently doubts the genuineness of what it terms his “selective recollection,” there is nothing in over thirty years worth of psychological evaluations impugning the truth of defendant’s inability fully to recall his participation in the nightmare of the Angel Lounge thirty-three years ago. There has been no challenge of his assertion, made thirty-three years ago and consistently since, that he was under the heavy influence of drugs and alcohol at the time, and his lack of full recall, asserted by him through the decades, is consistent with his trial testimony in 1964. It hardly qualifies as new information within the intendment of the Parole Act. This is particularly so in view of defendant’s longstanding acceptance of responsibility for the crime and, even beyond remorse, his asserted disbelief that he ever could have been capable of so horrible a deed.
That brings us to Dr. Bell. The sole basis for the Board’s action that I can see was its perception that defendant, in his interview with Dr. Bell, related some recollections that were inconsistent ■with his previous versions. First, I regard those excerpts as having been taken entirely out of context. The fact of the matter is that Dr. Bell strongly endorsed defendant’s release on parole. *487His confidential psychological evaluation submitted to the Board in July 1995 reported as follows:
However, within the prison system, he has been an exemplary inmate and not only has invested in several program efforts to improve himself, but also has started several programs to assist youthful delinquent offenders and substance abusers.
Clinically, he impresses as a man who has reached a point of change come about through sincere self-inventory and aspirations to atone for the great wrong he has done in his life. He has adequate mental and emotional resources to live a socially responsible, self-reliant life. His PASS Score of 66% suggests an above average chance of post-release success.
DX: Anti-Social Character (301.70) Polysubstance Abuse (304.80)
PAROLE RECOMMENDATIONS: Urine Monitoring, NA, Supportive Counseling
When the Board interviewed him in December 1995, Dr. Bell had this to say:
DR. BELL: He told me that day that he believed that his codefendant shot the victims—
MR. SHUMAN: Did he—
DR. BELL:—but that he couldn’t recall that particular experience because he was so high on drugs and alcohol that it was kind of like a fog to him and that he may have, in fact, been hallucinating as well. So, he wasn’t sure what was real and what wasn’t real from that particular event.
He said he clearly recalled fistfighting with one of the victims and at one point having a gun in his hand. But, he does not recall discharging it and thinks he left the bar before he discharged any weapon.
MR. SHUMAN: Okay.
DR. BELL: That’s what he told me in that particular interview. I’m aware that there are other interviews in which he may recount that a little differently.
Apparently, Dr. Bell’s note that in other interviews defendant “may recount that a little differently” together with Trantino’s asserted inability to recall the specific details of the shootings constitutes the essential basis of the “new information” that resulted in the ten-year future eligibility date. In my view it simply cannot qualify as such.
The Board also had the benefit of a January 1996 interview with Dr. Glenn Ferguson, who opined in part that
*488after so long of an incarceration that institutional mind-set kind of sinks in and is ingrained and it, you know, the chances of independent thinking and functioning is like out the window.
And that was one of the things that I was really land of surprised in my interview and my evaluation with Mr. Trantino was that was not the impression I got. You know, whether or not that’s true is another question. But from what I gathered, he didn’t have that same institutionalized mind-set that you see in those long extended incarcerations.
And again, I think that support system that he’s developed is at least partly responsible for that. He’s definitely made some connections in the community and he even functions in the institution more like a staff member than an inmate. And that—I think anybody that you talk to in any of the institutions that he’s been in will confirm that. I mean, he’s basically functioning like a staff member.
Dr. Ferguson was of the view that defendant would succeed on parole with suitable conditions including, preferably but not necessarily, a halfway-house placement. The desirability of a halfway-house placement, either before or after parole release, has been a continuous theme of defendant’s parole consideration through the years. If the Department of Corrections refuses to make that assignment on a pre-release basis, it is my view that the Parole Board should consider such a post-release placement, in or out of the State, or conditions in lieu thereof as a post-release condition.
There are other things that must be said. Defendant was convicted on a one-count indictment even though there were two murders. Accordingly, when his originally imposed death sentence was modified to life imprisonment, only one life term was imposed and only one could have been imposed. Had defendant been convicted of first-degree murder after adoption of the Criminal Code and had his life been spared by the jury after trial, he would have been subject to a minimum parole ineligibility period of thirty years.5 He has already served thirty-three. I do not *489believe that defendant can be kept incarcerated indefinitely only because people outside the correctional system insist that he remain there. After all, the entire parole process is predicated on the belief in the potential for rehabilitation and redeemability of all people. Even Thomas Trantino. I recognize the deference we are obliged to accord Parole Board decisions. The Parole Board, nevertheless, is obliged to exercise a fair, reasonable, and above all, independent judgment as to whether the punitive aspects of defendant’s life sentence, as defined by the Supreme Court, in rehabilitation terms, have been fulfilled. See, e.g., N.J. State Parole Bd. v. Cestari, 224 N.J.Super. 534, 540 A.2d 1334 (App.Div.), certif. denied, 111 N.J. 649, 546 A.2d 558 (1988). I am constrained to conclude that that has not been the case here. Its decision, in my view, was arbitrary, unreasonable and unsupported by the record. Again, I hold no brief for Thomas Trantino. My brief is for the legal process.
I am satisfied that the record supports the administrative determination that a pre-release halfway house placement preparatory to Trantino’s parole would be the optimum disposition. I believe that the Department acted arbitrarily in denying that placement and, as I have indicated, I would order it to effect that placement now either in the State or as it had earlier planned, outside the State following a period of in-custody evaluation by another prison system. If the Department were to do so on a timely basis, I believe that that action would effectively moot the Parole Board’s subsequent actions. If it were not to do so on a timely basis, I would reverse the Parole Board’s most recent denial of parole accompanied by the ten-year FET and direct it to fix conditions of parole that would most nearly approximate prerelease placement, including a post-release placement, intensive supervision, substance abuse counseling and psychotherapy and such other conditions as would permit the Parole Board cautiously to scrutinize Trantino’s post-release adjustment and behavior.
*490I would reverse and remand in accordance with this dissenting opinion.

 On October 3, 1996, a story appeared on the first page of the New York Times Metro Section, under the headline "Locked Up in a Town’s Memory." The subheading was "Two 1963 Slayings Still Rouse Passion in Lodi, N.J." The three-column picture above the story shows the demonstration in front of the courthouse on the day this appeal was argued.


 That ten-year eligibility period was anticipated by the Parole Board to be served, with credits, in five to six years, resulting in a total incarceration at that time of twenty-five years.


 The Commissioner’s decision in that regard is not easily understood. The record includes a page of a deposition given by that same Commissioner, although the date and occasion thereof are not specified, in which the Commissioner testified that he had advised the Parole Board Chairman as follows:


 The Committee's minutes further noted NJAC's awareness that "political decisions" regarding Trantino were being made by DOC.


 I am aware that prior to its 1982 amendment,.N.J.S.A. 2C:11-3b prescribed a minimum parole ineligibility period of fifteen years, but, in the case of an extended sentence, twenty-five years. See, e.g., Trantino, supra, 89 N.J. at 375 n. 9, 446 A.2d 104.1 am also aware that shortly before the argument of this appeal, N.J.S.A. 2C:ll-3b was again amended by L. 1996, c. 115, to provide that when the victim of a first-degree murder is a police officer killed while performing his *489official duties, there shall be no parole eligibility at all. That amendment is, of course, inapplicable here by reason of ex post facto constraints.